Per Curiam. Read, C. J.
It is a legal exception.
Another juror (John Wolfe) said his mother and the prosecutor’s grandmother were sisters, and was for that cause discharged from being a juror.
Plaintiffs objected that Miers Clark, another juror, had a lawsuit with the prosecutor which he said was a challenge to the favor, and he was discharged.
Plaintiffs then asked Benjamin Mcllvain if he had not prejudged the cause, and said it was a constant question at the State trials.
Defendant’s counsel. The juror might or might not answer it as he chose, which was agreed to be the law. The juror said that he had not that he knew of, and was sworn.
Trial and, after much debate, verdict guilty. Fine, sixty dollars.
N. B. Chief Justice Read gained great esteem for his impartiality and candor in this decision.